DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1 and 3-18 are pending.  Claims 1 and 2-13 were amended in the Reply filed 10/8/2021.  Claims 13-18 are withdrawn as directed to a non-elected invention. Claims 1 and 3-12 are presently examined. 

Election/Restrictions
Applicant’s election of Group I (original claims 1-12, drawn to products) in the reply filed on 10/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election with traverse of the species of (vi) in the reply filed on 10/08/2021 is acknowledged.  The traversal is on the grounds that the percentages at Figures 8-9 refer to vol% rather than to the percentage of carvacrol oil present.  This ambiguity was in fact acknowledged by the Examiner in the Restriction requirement at the footnote on page 4.  It is the Examiner’s understanding that the Applicant’s traversal is a reasonable request for examination of a species differing from (vi).  Specifically, it is the Examiner’s understanding that Applicant is proposing either (a) an alternative election of a subgenus represented by instant claim 11 (see, e.g., Reply filed 10/8/2021 at 10) or (b) alternatively, the “more specific species of claim 1 of Group I”, see, e.g., Reply filed 10/8/2021 at 10).  The proposed subgenus (a) was not identified as composed of obvious variants of one another, and without such admission the subgenus reasonably appears to be encompass multiple, potentially patentably distinct species (see, e.g., MPEP § 809.02(a)).  However, the second proposed species (b) is acceptable.  Therefore, Examiner agrees with the proposed change in species election, and the originally elected species is therefore understood to be crosslinked nanoparticles comprising 4 wt% Type B gelatin and 96 wt% carvacrol oil as described in the originally filed disclosure (see, e.g., Spec. filed 3/25/2020 at ¶[0044]), and wherein such species corresponds to “the particles which were used in all of the working examples” (see, e.g., Reply filed 10/08/2021 at 10-11 at bridging ¶) as described at ¶[0044] (see, e.g., Reply filed 10/8/2021 at 10), and have “an average diameter of 300 nanometers” (see, e.g., Spec. filed 3/25/2020 at ¶[0046]1).  Therefore, the species election requirement is maintained, but altered as noted above in view of the Applicant’s response.
The requirement is deemed proper and is therefore made FINAL.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election of Group I was made without traverse in the reply filed on 10/08/2021.
The elected species is understood to be crosslinked nanoparticles comprising 4 wt% Type B gelatin and 96 wt% carvacrol oil, wherein at least a portion of the gelatin is crosslinked using riboflavin as described in the originally filed disclosure (see, e.g., Spec. filed 3/25/2020 at ¶[0044]), and wherein such nanoparticles have “an average diameter of 300 nanometers” (see, e.g., Spec. filed 3/25/2020 at ¶[0046]2). Following an extensive search and examination, the originally elected species was deemed obvious in view of the prior art as applied below.  Per MPEP § 803.02(III)(A), 
Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious...
If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.
Accordingly, the claims have been rejected in view of the originally elected species.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/8/2021.
Per MPEP § 803.02(III)(A), examination has not been extended to non-elected species at this time.  However, during search and examination of the elected species art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution. 
Accordingly, claims 1 and 3-12 have been examined as set forth below.

Priority
	The priority claim to US Provisional Application 62/598,070 filed 12/13/2017 is acknowledged.

Information Disclosure Statement
	The IDS fil3/25/2020 is acknowledged and presently considered. 

Claim Interpretation
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Instant claim 1 is representative of the pending claim scope, and is presently directed to
1. A crosslinked nanoparticle comprising gelatin and an essential oil, wherein at least a portion of the gelatin is crosslinked.
The applicable interpretations of the claim scope and general notes regarding the general knowledge of one of ordinary skill in the art are summarized in the present section.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
Regarding Particle Size
The term “nanoparticles” is described, defined, and used by the Applicant in a manner different from the prior art usage of the term. Specifically, the term “nanoparticles” is identified by the Applicant as including the range of particles having “an average diameter of less than or see, e.g., Spec. filed 3/25/2020 at ¶[0031]), wherein the species reduced to practice are understood to have “an average diameter of 300 nanometers” (see, e.g., Spec. filed 3/25/2020 at ¶[0046]3).  This is pertinent because a 300 nm particle is considered a “microparticle” or “microgel” in view of the IUPAC definitions as noted below.
Per IUPAC, the prior art term “microgel” is understood to refer to a “[p]article of gel of any shape with an equivalent diameter of approximately 0.1 to 100µm” (i.e., 100 nm to 100,000 nm)4.  Therefore, the Applicant’s broad definition of “nanoparticle” overlaps in scope with the IUPAC definition of “microgel”, at least in overlapping range of 100-500 nm.  As noted above, the 300 nm particles reduced to practice in the instant Application would therefore be considered “microgels” or “microparticles” per IUPAC.
In contrast to the Applicant’s definition for “nanoparticle”, the art-recognized IUPAC definition of a nanoparticle or nanogel is a “[p]article of gel of any shape with an equivalent diameter of approximately 1 to 100 nm” (see, e.g., IUPAC_Definitions at 1807 at §§ 3.1.6 and 3.1.10). Therefore, the Applicant’s usage of “nanoparticle” is reasonably understood to be more expansive in scope relative to the art-recognized IUPAC definition for “nanoparticle” or “nanogel”.  As noted above, the originally elected species is understood to have an average diameter size of 300 nm, which would be recognized by artisans as a microgel.
Examiner notes that the IUPAC definition(s) identified above addresses and rebuts the Applicant’s comments set forth in the Reply filed 10/08/2021 at page 11 regarding particle size distinctions relative to the prior art.  Regardless of Applicant’s preferred naming conventions and i.e., 100 nm to 100,000 nm)5 to be a microgel or microparticle.
Regarding Gelatin
Claim 1 recites the term “gelatin”, which is partially defined in the Specification (see, e.g., Spec. filed 3/25/2020 at ¶[0021]).  The term “[g]elatin” is interpreted consistent with the art-recognized definition of the term, which is summarized by the Poppe (Chapter 7: Gelatin, Thickening and Gelling Agents for Food, 2nd ed., Springer-Science+Business Media, pages 144-168 (1997); hereafter “Poppe”).  Specifically, Poppe generally defines gelatin and identifies that it is commercially available in Type A or Type B (see, e.g., Poppe at §7.2 on 144-145, §7.5 on 145).  Poppe provides the art-recognized structure as well as the chemical and amino acid composition of gelatin (see, e.g., Poppe at §7.6 on 150-151, Table 3, Fig. 7.2).  
The gelatin utilized in the originally elected species is understood to be Type B gelatin (see, e.g., Spec. filed 3/25/2020 at ¶[0044]).  
Regarding instant claims 4 and 5, Poppe identifies that gelatin is understood to comprise (i) 13-15 grams of hydroxproline per 100 grams of gelatin; (ii) 0.7-1 grams of histidine per 100 grams of gelatin; (iii) 0.2-1 grams of tyrosine per 100 grams of gelatin; and (iv) 2.2-2.4 grams of threonine per 100 grams of gelatin (see, e.g., Poppe at §7.6.1 on 150-151).  Accordingly, instant claims 4 and 5 appear to merely recite inherent properties of gelatin and fail to recite 
Accordingly, instant claims 4 and 5 are understood to merely recite art-recognized and inherent properties of gelatin, which must always be satisfied per the art-recognized definition and description of gelatin as provided by Poppe.
claim 6, the formulas (I) and (II) are understood to recite inherent portions of Type B gelatin (see, e.g., instant claims 6 and 10).  This interpretation is reasonable in view of instant Figure 2 (see, e.g., Spec. filed 3/25/2020 at ¶[0011], Fig. 2) since the structure is identified as “gelatin” (see, e.g., Spec. filed 3/25/2020 at ¶[0011]).  Furthermore, this interpretation is reasonable because Applicant identified that the entire genus of claim 11 using carvacrol read upon all of claims 1 and 3-12, and claim 11 only recites the protein structure of “gelatin” (see, e.g., Reply filed 10/08/2021 at 10). Accordingly, claim 6 is presumed to be inherently satisfied by Type B gelatin.
Regarding claim 7, Yasmin6 identifies that Type B gelatin shows better potential in terms of drug deliver than type A in gelatin nanoparticles, which are discussed in more detail below.  Accordingly, an artisan would reasonably select Type B gelatin for drug delivery using gelatin nanoparticles.
Regarding Essential Oil
	As amended, instant claim 1 refers to an “essential oil”, which is interpreted as including at least the species set forth at least at amended claim 3.  Essential oils were known in the prior art and utilized as antimicrobial agents in gelatin-based products as described by Ramos et al.7.  Artisans knew essential oils were compounds “which exhibit antimicrobial and antioxidant properties” and were natural products Generally Recognized as Safe (GRAS) (see, e.g., Ramos at 4-5 at bridging ¶).  Ramos identifies that “[t]he use of antimicrobial additives in gelatin-based see, e.g., Ramos at § 2.1 on 5).  	Regarding the general application of essential oils, Ramos identifies that 
Recent works have reported the use of alternative techniques for the incorporation of these additives into gelatin by using micro- or nano-encapsulations with the purpose of improving and controlling their release rate.
(see, e.g., Ramos at § 2.1 on 5 at final ¶).  
Accordingly, Ramos evidences that artisans knew the benefits of essential oils, had previously utilized essential oils with gelatin-based products, and were motivated to utilize such additives in gelatin micro- or nano-encapsulation methods circa 2016 (see, e.g., Ramos at § 2.1 on 5, Table 1 on 6; see also Shemesh at 87108 at col I).  Ramos further discloses that artisans in the essential oil and gelatin arts understood that incorporating essential oils into gelatin could “enhance the structural and mechanical properties of gelatin” (see, e.g., Ramos at 9 at 1st full ¶, Fig. 3 at page 9).  Accordingly, the general existence, usage, and benefits of adding essential oils to gelatin products was known in the prior art, and artisans were already working on micro- and nano-encapsulation methods for use with adding essential oils into gelatin products circa 2016 (see, e.g., Ramos at § 2.1 on 5 at final ¶).
Examiner notes that artisans in the essential oil arts understood that “[a]ntimicrobial function in polymers can be achieved by adding active antimicrobial ingredients into the polymeric matrix” (see, e.g., Shemesh8 at 87108 at col I).  
Regarding Cravacrol Oil
	The originally elected species of invention is understood to comprise the essential oil of carvacrol, which is the only species of “essential oil” reduced to practice on record.  Carvacrol is a prior art element having art recognized utility.  Shemesh et al.9 identifies that carvacrol was see, e.g., Shemesh at abs).  Accordingly, carvacrol is a prior art element well-known to have utility as an antimicrobial substance.
Regarding Crosslinked Gelatin Nanoparticles
Crosslinked gelatin nanoparticles were already known in the prior art and utilized as drug carriers (see, e.g., Naidu et al., A New Method for the Preparation of Gelatin Nanoparticles: Encapsulation and Drug Release Characteristics, Journal of Applied Polymer Science, Vol. 121, 3495–3500 (2011); hereafter Naidu; at title, abs).  Furthermore, artisans in the gelatin drug delivery arts understood that drug release rates would predictably depend upon the amount of crosslinking present in the nanoparticles (see, e.g., Naidu at abs).  
	Crosslinked gelatin nanoparticles were already known in the prior art and utilized as drug carriers (see, e.g., Yasmin et al., Gelatin nanoparticles: a potential candidate for medical applications, Nanotechnol. Rev., vol. 6(2):191-207 (published online Sept. 26, 2016); hereafter Yasmin; at title, abs, 191 at § 1 at col I to col II, Table 1 on 192). The general procedures for making crosslinked gelatin nanoparticles was known in the art (see, e.g., Yasmin at 193 at §§ 1.2 “Preparation of gelatin nanoparticles”, Fig. 1 on 194).  Furthermore, the application of crosslinked gelatin nanoparticles for use in drug delivery applications was also known (see, e.g., Yasmin at 193 at § 1 “Introduction”, 192-193 at bridging ¶; 195 at § 2 “Applications”) including applications in the management of microbes (see, e.g., Yasmin at 199 at §§ 2.6-2.8).  Circa 2016, Yasmin identifies that a concern for gelatin nanoparticles as the “safety of the cross-linking agents” utilized (see, e.g., Yasmin at 201-202 at § 3 and bridging ¶; id. at Fig. 1 is reproduced in part below).

    PNG
    media_image1.png
    364
    865
    media_image1.png
    Greyscale

Accordingly, the use of crosslinked gelatin nanoparticles in drug delivery applications, including antimicrobial applications, was known in the prior art, and therefore does not form a special technical feature.
Regarding Crosslinking Gelatin Molecules Using a Photoinitiator
Claim 9 appears to recite a product-by-process step (see, e.g., MPEP § 2113) or otherwise a claim that includes a reference to both a product and a subsequent method step (see, e.g., MPEP § 2173.05(p)(II)). Claim 10 is similarly understood to require crosslinking via a riboflavin photoinitiator per instant Figure 3.
The general process of crosslinking gelatin molecules in the presence of riboflavin and UV irradiation was known in the prior art.  Specifically, Sridhar et al. (J. Mater. Chem. B, vol. 2:1626-1633 (2014); hereafter “Sridhar”) establishes that riboflavin had previously been used to crosslink gelatin products (see, e.g., Sridhar at 1626 at col II to 1627 at col I, Fig. 1 on 1627, Fig. 9 on 1631, 1632 at col II at 1st full ¶).  Sridhar identifies that the process is desirable because the “method of [crosslinking] mediated by [riboflavin] is most importantly less toxic and commercially economical”, and therefore “could potentially replace other [crosslinking] protocols available”, and thereby “could serve as a vital tool for drug delivery and tissue engineering researchers” (see, e.g., Sridhar at 1632 at col II at 1st full ¶; Figure 1 at 1627 reproduced in part below).  

    PNG
    media_image2.png
    367
    634
    media_image2.png
    Greyscale

Here, the instant invention is understood to pertain to the drug delivery arts, and therefore the teachings in Sridhar regarding the benefits of riboflavin-mediated crosslinking of gelatin is analogous art pertinent to the instantly claimed invention.  Accordingly, riboflavin-mediated crosslinking of gelatin is not a point of novelty.  
	At instant claim 10, formula (III) is reasonably understood to be fully satisfied by photocrosslinked gelatin, wherein crosslinking is “mediated by ultraviolet light and a riboflavin photoinitiator” (see, e.g., Spec. filed 3/25/2020 at ¶[0012], Fig. 3).  Critically, this limitation is not required by the subgenera recited at instant claim 11, but is understood to be required by the originally elected species. 
Regarding “Core-Shell structure”
	At instant claim 8, the claim recites the phrase “core-shell structure”, which is not specifically defined on record.  Although the phrase is partially described (see, e.g., Spec. filed 3/25/2020 at ¶[0020]), the description provided merely informs artisans that “the shell encapsulating the core of the crosslinked particles comprises gelatin, wherein at least a portion of the gelatin is crosslinked” and the “core comprises the essential oil and an at least partially crosslinked gelatin network” (see, e.g., Spec. filed 3/25/2020 at ¶¶[0020], [0030]).  As such, it is compare id. with instant claim 1).  At best, claim 8 presumably requires that the essential oil is located at least near some arbitrary position within some arbitrary distance from the “center” of the nanoparticle (e.g., the “center” is ill-defined because “particles” do not have to be spherical or have regular geometric shapes).  Accordingly, the limitation at claim 8 is presumed satisfied so long as some amount of gelatin and essential oil is present throughout the nanoparticle, including in crosslinked portions (e.g., this would necessarily include both arbitrary areas considered “core” and “shell”).  Unless stated to the contrary, such a result is understood to necessarily occur during the drug loading and formation of crosslinked gelatin nanoparticles using riboflavin and UV-mediated crosslinking of Type B gelatin.  This interpretation is reasonable in view of the Applicant’s identification the entire genus of claim 11 (with the EO of carvacrol) read upon all of claims 1 and 3-12, and claim 11 only recites the protein structure of “gelatin” (see, e.g., Reply filed 10/08/2021 at 10). 
Summary of Claim Interpretation
	Accordingly, the pertinent limitations and characteristics of the claimed invention have been interpreted consistent with the original disclosure and prior art as set forth above.  Additional claim interpretations are set forth in the rejections below.



Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-6, 8-9, and 11 refer to “gelatin”.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “gelatin” in claims 1, 4-6, 8-9, and 11 appears to be used by the claim to include “plant-based gelatin” (see, e.g., Spec. filed 3/25/2020 at 5-6 at bridging ¶, informing artisans that “gelatin” is used to include “plant-based gelatin”).  The art-recognized and accepted meaning of gelatin is “a product obtain by the partial hydrolysis of collagen derived from the skin, white connective tissue and bones of animals” or a “product obtained from the acid, alkaline, or enzymatic hydrolysis of collagen, the chief protein component of the skin, animals, including fish and poultry” (see, e.g., GMIA10 at 3 at § Introduction, emphasis added). Critically, GMIA identifies that 
“[t]here are no plant sources of gelatin” 
(see, e.g., GMIA at 3 at § Introduction).  
Accordingly, it is unclear if the pending claim scope is intended to be limited to art-recognized “gelatin”, or is intended to more broadly include some undefined and unrelated chemical compounds referred to as “plant-based gelatin” as identified in the original disclosure.  Notably, “plant-based gelatin” is not gelatin, but presumably an entirely different and unrelated chemical compound (e.g., presumably “plant-based gelatin” is a reference to pectin, which is fiber rather than a protein; however, the term “plant-based gelatin is undefined on record).  Accordingly, there is a material and substantial concern regarding the metes and bounds of the term “gelatin” as utilized in the claims and disclosure.  Namely, the instant claims and disclosure presumably utilize a broader and undefined definition for the term “gelatin”, which encompasses structurally distinct plant-based products that are not art-recognized gelatins (and perhaps not even proteins), which is contrary to the ordinary meaning of “gelatin”.  Therefore, the metes and bounds of the pending claim scope are unknown because it is unclear what is or is not included by the Applicant’s uncommon usage of “gelatin” to include unidentified plant-based products.  Therefore, the term “gelatin” is rendered indefinite because the specification does not clearly redefine the metes and bounds of the term or inform artisans of what plant-based products are included or excluded by the term.
For purposes of Applying prior art, “*” is understood to correspond to an amide linkage to a remaining portion of a gelatin molecule unless otherwise stated.
Claim 9 depends from a product claim reciting a crosslinked gelatin nanoparticle, and further states “wherein the gelatin is crosslinked using a photoinitiator” (see, e.g., claim 9). It is unclear if the “wherein” statement refers to product-by-process step intended to further limit the implied crosslinking step required to form the product at claim 1 (see, e.g., MPEP § 2113) or rather if the “wherein” statement refers to a second crosslinking step that is performed upon the already crosslinked nanoparticle of claim 1 (see, e.g., MPEP § 2173.05(p)(II)).  Critically, the use of both a product and a method step in the same claim renders the claim scope indefinite (see, e.g., MPEP § 2173.05(p)(II)).  For purposes of applying prior art, the “wherein” clause is understood to be a product-by-process statement per MPEP § 2113, which is understood to necessarily form the structural linkage shown at instant claim 11, which is reasonable because such interpretation is consistent with instant Figure 3.
Claim 10 recites the limitation "*" in Formula (III).  There is insufficient antecedent basis for this limitation in the claim.  For purposes of Applying prior art, “*” is understood to correspond to an amide linkage to a remaining portion of a gelatin molecule unless otherwise stated.
All dependent claims depending from indefinite claim 1 are also rejected as indefinite because they depend upon an indefinite base claim.
Accordingly, claims 1 and 3-12 are rejected as indefinite.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 4-5 depend from instant claim 1.  Instant claim 1 recites and requires the use of “gelatin”.  “Gelatin” is an art-recognized compound.  Critically, Poppe11 identifies that gelatin is commercially available in Type A or Type B  (see, e.g., Poppe at §7.2 on 144-145, §7.5 on 145), and has an art-recognized structure and amino acid composition (see, e.g., Poppe at §7.6 on 150-151, Table 3, Fig. 7.2).  Poppe specifically identifies that gelatin is understood to comprise (i) 13-15 grams of hydroxproline per 100 grams of gelatin; (ii) 0.7-1 grams of histidine per 100 grams of gelatin; (iii) 0.2-1 grams of tyrosine per 100 grams of gelatin; and (iv) 2.2-2.4 grams of threonine per 100 grams of gelatin (see, e.g., Poppe at §7.6.1 on 150-151).  Accordingly, the limitations of claims 4-5 must always and necessarily be satisfied if the limitations of instant 
Therefore, instant claims 4-5 are rejected as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/§ 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-8 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,023,024 (Jun. 11, 1991) as evidenced by Poppe (Chapter 7: Gelatin, Thickening and Gelling Agents for Food, 2nd ed., Springer-Science+Business Media, pages 144-168 (1997); hereafter “Poppe”), and as further evidenced by Vert et al. (Terminology for biorelated polymers and applications (IUPAC Recommendations 2012), Pure Appl. Chem., vol. 84, No. 2, pp. 377–410 (Jan. 11, 2012); hereafter “IUPAC_2012”). 
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section and in previous rejections, and those discussions are incorporated herein.  Additional claim interpretations are set forth below.
Per MPEP 2112, Where the claimed and prior art products are identical or substantially identical, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding instant claims 1, 3-8, and 12, US’024 teaches and discloses a composition comprising a plurality of crosslinked Type A gelatin microcapsules containing peppermint oil (see, e.g., US’024 at col 4 at lines 40-65 at Example 1), wherein such microcapsules contain a see, e.g., US’024 at col 1 at lines 15-25; compare id. with instant claim 8 and “core-shell structure”). Regarding instant claims 4 and 5, Type A gelatin as used by US’024 (see, e.g., US’024 at col 4 at lines 40-65 at Example 1) is understood to necessarily and inherently satisfy the limitations of instant claims 4 and 5, because gelatin is understood to comprise (i) 13-15 grams of hydroxproline per 100 grams of gelatin; (ii) 0.7-1 grams of histidine per 100 grams of gelatin; (iii) 0.2-1 grams of tyrosine per 100 grams of gelatin; and (iv) 2.2-2.4 grams of threonine per 100 grams of gelatin (see, e.g., Poppe at §7.6.1 on 150-151).  Regarding instant claim 6, claim 6 is understood to show the structure of gelatin, and is therefore understood to be fully satisfied by gelatin as taught by the prior art (see, e.g., US’024 at col 4 at lines 40-65 at Example 1)12.
US’024 differs from the amended claims as follows: US’024 is silent regarding the average diameter or size of the microcapsules, and does not specify that the microcapsules disclosed and reduced to practice are “nanoparticles” as defined by the instant Applicant, which are particles having “an average diameter of less than or equal to 500 nanometers (nm)” (see, e.g., Spec. filed 3/25/2020 at ¶[0031], ¶[0046]13).
Regarding anticipation under 35 USC 102, the term “microcapsule” is recognized in the prior art to refer to a “microparticle composed of a solid shell surrounding a core-forming space available to permanently or temporarily entrapped substances” (see, e.g., IUPAC_2012 at 393 at see, e.g., IUPAC_2012 at 393 at § 83).  Accordingly, although US’024 is silent regarding the exact dimensions of the disclosed microcapsules, which were reduced to practice (see, e.g., US’024 at col 4 at lines 40-65 at Example 1), an artisan would readily appreciate and understand that such disclosed prior-art microcapsules would reasonably encompass “microcapsules” having a diameter between 100 nm and 500 nm.  Notably, it is reasonable to assume that the prior art reduction to practice encompassed numerous sizes of microcapsules spanning the entire diameter range associated with “microcapsules”.  So long as even one individual microcapsule within the disclosed prior art composition fell within the range claimed, the prior art would anticipate the instant claims.  Alternatively, as evidenced by IUPAC_2012 and the art-recognized definitions of “microcapsule” and “microparticle”, an artisan would at once envisage all species of microcapsules having a diameter between 100 nm and 500 nm because such ranges merely reflect the art-recognized definition of the term “microcapsule”, and all such species would only differ by diameter (see, e.g., MPEP § 2131.02(I) and (III), noting that  reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination; here all chemically identical “microcapsules” differing only within the diameter size range encompassed by “microcapsule” would be “at once envisaged”). In sum, therefore, US’024 reasonably anticipates the instant claims because (i) the prior art compound reasonably appears identical to the instantly claimed compound, and alternatively (ii) because claimed compounds with a diameter between 100 nm to 500 nm would be at once envisaged in view of the narrow prior art description and art-recognized definition of “microcapsule”.
Regarding obviousness under 35 USC 103, as noted above, the term “microcapsule” is recognized in the prior art to refer to a “microparticle composed of a solid shell surrounding a core-forming space available to permanently or temporarily entrapped substances” (see, e.g., IUPAC_2012 at 393 at § 82), wherein a “microparticle” is a particle with dimension between 100 nm to 100,000 nm (see, e.g., IUPAC_2012 at 393 at § 83).  Therefore, one of ordinary skill in the art would readily appreciate that US’024 taught and disclosed a composition comprising a plurality of crosslinked Type A gelatin microcapsules containing peppermint oil (see, e.g., US’024 at col 4 at lines 40-65 at Example 1), and would appreciate that “microcapsules” are, by definition, a particle with dimension between 100 nm to 100,000 nm (see, e.g., IUPAC_2012 at 393 at § 83).  According, the prior art necessarily informed artisans of the usage and reduction to practice of the full range of “microcapsules”, including those with an effective diameter between 100 nm to 100,000 nm, which overlaps the range for “nanoparticles” as defined by the instant Applicant (e.g., at least the range between 100 nm to 500 nm overlaps).  Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (see, e.g., MPEP § 2144.05(I), discussing obviousness of overlapping or “merely close” ranges).
In sum, US’024 has been applied under both 35 USC § 102 and 35 USC § 103. Per MPEP 2112, where the claimed and prior art inventions are identical or substantially identical, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
Accordingly, claims 1, 3-8 and 12 are rejected.


Claims 1, 3-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yasmin et al., Gelatin nanoparticles: a potential candidate for medical applications, Nanotechnol. Rev., vol. 6(2):191-207 (published online Sept. 26, 2016); hereafter Yasmin) as evidenced by Poppe (Chapter 7: Gelatin, Thickening and Gelling Agents for Food, 2nd ed., Springer-Science+Business Media, pages 144-168 (1997); hereafter “Poppe”), and in view of Shemesh et al. (Novel LDPE/halloysite nanotube films with sustained carvacrol release for broad-spectrum antimicrobial activity, RSC Adv., vol. 5:87108-87117 (2015); hereafter “Shemesh”).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section and in previous rejections, and those discussions are incorporated herein.  Additional claim interpretations are set forth below.
Regarding instant claims 1, 3-8, 12, and gelatin nanoparticles, Yasmin is cited herein to establish that Type B gelatin nanoparticles (GNPs) are prior art elements utilized in drug delivery applications, including in the treatment of microbial infections (see, e.g., Yasmin at title, 191 at abs; 191 at Keywords, 191 at § Introduction, Table 1 on 192 listing biopolymers used in drug delivery, 192 at col I, 193 at col II at § 1.3, 195 at col II at § 2, 195 at Fig. 3, 199 at §§ 2.6-2.8).  Therefore, GNPs are not a point of novelty, and were known in the art for use in drug delivery applications. Regarding claims 1, 3-8, 12, and the expected benefits of using gelatin nanoparticles for drug delivery, Yasmin reasonably informs artisans that “nanoparticles (NPs) have offered immense advantages in improving drug delivery systems in terms of efficacy and potency of drugs” (see, e.g., Yasmin at 191 at col I to col II at bridging ¶), and offer “unique promising properties in terms of drug delivery systems” (see id).  Yasmin identifies multiple benefits associated with nanoparticle drug delivery systems including “increased solubility, bioavailability, and bioactivity” of “[d]rugs or other bioactive ingredients encapsulated in NPs” (see, e.g., Yasmin at 191 at col I to col II at bridging ¶); Yasmin further notes the benefits of nanomaterials derived from biopolymers (e.g., gelatin), and identifies that such biopolymers desirably exhibit biodegradability, bioavailability, and low immunogenicity (see, e.g., Yasmin at 191 at col II at 1st full ¶).  Regarding gelatin specifically, Yasmin identifies that gelatin is desirably available at low cost, and is available as Type A or Type B gelatin (see, e.g., Yasmin at 191-192 bridging ¶, 192-193 at bridging ¶).  Therefore, the prior art provides motivation directing artisans to utilize gelatin nanoparticles for drug delivery. Regarding claims 1, 3-8, 12, and crosslinking of gelatin, Yasmin identifies that “Gelatin-based materials need to be cross-linked” in order to render the GNPs insoluble at high temperatures, reduce swelling in water, and to control drug release (see, e.g., Yasmin at 192-193 at bridging ¶; see esp. id. at 193 at col I at 1st partial ¶).  Yasmin notes that “[d]rug release” was presumed “to be dependent on the cross-linking density of gelatin” (see id).  Therefore, the prior art teaches and discloses cross-linked gelatin nanoparticles for use in drug delivery, wherein the cross-linking density is reasonably inferred to control drug release. Regarding instant claims 4 and 5, Yasmin refers to gelatin (see, e.g., Yasmin at title, abs, Table 1 on 192), which is an art-recognized term that is defined by a particular structure as evidenced by Poppe.  Poppe is cited herein to evidence that gelatin is understood to comprise (i) 13-15 grams of hydroxproline per 100 grams of gelatin; (ii) 0.7-1 grams of histidine per 100 grams of gelatin; (iii) 0.2-1 grams of tyrosine per 100 grams of gelatin; and (iv) 2.2-2.4 grams of threonine per 100 grams of gelatin (see, e.g., Poppe at §7.6.1 on 150-151).  Accordingly, instant claims 4 and 5 appear to merely recite inherent properties of gelatin, where gelatin is explicitly recited by Yasmin.  Regarding instant claims 6-7, as noted in the claim interpretation section above, claims 6-7 are understood to be fully satisfied by GNPs comprising Type B gelatin (see claim interpretation section above). Notably, Yasmin explicitly teaches and discloses Type B gelatin (see, e.g., Yasmin at 191-192 bridging ¶, 192-193 at bridging ¶), and provides guidance directing artisans to utilize Type B gelatin (see, e.g., Yasmin at 191-192 at bridging ¶, noting that “type B gelatin nanoparticles (GNPs) show better potential in terms of drug delivery than type A”).  Accordingly, structures associated with Type B gelatin are not points of novelty.  Regarding instant claim 8, the applicable interpretation of “core-shell structure” has been set forth in the claim interpretation section above, which is incorporated herein. The GNPs disclosed by Yasmin are understood to fully satisfy the limitations of claim 8 e.g., a “shell”) comprising crosslinked gelatin (see, e.g., Yasmin at 192-193 at bridging ¶, 195 at Fig. 3), as well as an interior portion (e.g., a “core”) comprising a drug and crosslinked gelatin (see, e.g., Yasmin at 192-193 at bridging ¶, 195 at Fig. 3), wherein the extent of crosslinking would be understood to impact the rate of drug release (id). Regarding instant claim 12 and the use of a composition comprising a plurality of crosslinked GNPs, Yasmin teaches and discloses Type B gelatin nanoparticles (GNPs) as prior art elements utilized in drug delivery applications, including in the treatment of microbial infections (see, e.g., Yasmin at title, 191 at abs; 191 at Keywords, 191 at § Introduction, Table 1 on 192 listing biopolymers used in drug delivery, 192 at col I, 193 at col II at § 1.3, 195 at col II at § 2, 195 at Fig. 3, 199 at §§ 2.6-2.8), wherein such GNPs necessarily comprise crosslinked gelatin (see, e.g., Yasmin at 192-193 at bridging ¶).  Accordingly, the use of the plural “nanoparticles” reasonably informs artisans that one or more such GNPs may be utilized to administer a drug to a patient (see, e.g., Yasmin at 196 at col II at § 2.2, referring to “drugs administered through [IV] injection”; 197 at § 2.9, referring to injections of GNPs).  Accordingly, in view of Yasmin an artisan would readily infer and understand that GNPs are utilized in pluralities to deliver drugs in compositions, which can be suitable for administration via injection.  In summary, Yasmin establishes that cross-linked Type B gelatin nanoparticles (GNPs) are prior art elements, taught and identified in the prior art for use in drug delivery applications, wherein a drug is loaded into the GNPs and subsequently released.
The prior art of Yasmin as evidenced by Poppe differs from the claimed invention as follows: Although Yasmin informs artisans that GNPs can be utilized in drug delivery applications, Yasmin does not explicitly inform artisans that GNPs could be utilized to deliver the drug carvacrol.
Regarding instant claims 1, 3-8, 12, and the drug carvacrol, Shemesh discloses that essential oils (EOs) and specifically carvacrol were art-recognized antimicrobial drugs, useable with nanomaterials to exhibit “outstanding antimicrobial properties with a broad spectrum of inhibitory activity against Escherichia coli, Listeria innocua . . . Alternaria alternate” and “a wide range of microorganisms, including bacteria, yeast, and molds” (see, e.g., Shemesh at title, abs, 87108 at col II at 1st to 2nd full ¶¶).  Accordingly, carvacrol (and EOs generally) are art-recognized drugs, which would be reasonably understood to be usable in art-recognized drug delivery systems.
Regarding claim 11 and the weight percent of carvacrol and gelatin, Yasmin fairly informs artisans that the size of GNPs, drug solubility, and density of gelatin cross-linking are result-effective variables that impact the efficacy of drug release (see, e.g., Yasmin at 193 at § 1.3, 194 at col I); and further identifies that drug release profiles can be altered by manipulating the size, cross-linker density, and isoelectric points of the particle (see, e.g., Yasmin at 195 at col I at 1st partial ¶).  Therefore, the total amount of carvacrol directly impacts the total amount of drug deliverable, whereas the total amount of gelatin directly impacts the maximum possible cross-linking density.  Therefore, the ratio of drug (i.e., carvacrol) to gelatin is a result-effective variable that impacts (i) the drug release profile (see, e.g., Yasmin at 194 at col I, discussing the effect of density of cross-linking, which depends on the total gelatin available, and burst versus sustained release); (ii) the maximum amount of drug deliverable (e.g., the less drug per gelatin present, the less total drug is available to be delivered); and (iii) drug release patterns (see, e.g., Yasmin at 195 at Fig, 3).  In sum, an artisan would readily appreciate that each drug-loaded GNP necessarily contained crosslinked gelatin and drug molecules, and understand that the more gelatin present would result in more cross-links and less drug to be delivered, whereas the less Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Since Applicant has not disclosed that the specific limitations recited in instant claim 11 is for any particular purpose or solves any stated problem, and the prior art teaches that the ratio of drug to gelatin often varies according the desired crosslinking density, desired maximum amount of deliverable drug, and the cross-linking necessary to maintain structural integrity under desired conditions, and the full range of such parameters would be expected to work predictably well, then absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of 
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  First, the claimed invention is the obvious combination of prior art elements (i.e., the known antimicrobial drug of carvacrol as taught by Shemesh, and the known GNP drug delivery system as taught by Yasmin), according to known methods (i.e., the methods of utilizing GNPs as a drug delivery system as taught by Yasmin) to yield predictable results, namely carvacrol-loaded GNPs suitable for use in antimicrobial applications, wherein such GNP drug delivery system would desirably provide the benefits identified by Yasmin and associated with GNP delivery systems, namely increased solubility, bioavailability, and bioactivity, as well as low immunogenicity; furthermore, each element would merely perform its art-recognized function in combination as it does separately (see, e.g., MPEP §§ 2143(I)(A), (G)).  Second, the claimed invention is the simple substitution of the known antimicrobial drug of carvacrol in place of another drug in the GNP drug delivery systems taught by the primary reference, which would predictably yield a carvacrol-loaded GNP delivery system suitable for use in antimicrobial applications, wherein such GNP drug delivery system would desirably provide the benefits identified by Yasmin and associated with GNP delivery systems, namely increased solubility, bioavailability, and bioactivity, as well as low immunogenicity; furthermore, the substituted components and their functions were all known in the prior art (see, e.g., MPEP §§ 2143(I)(B), (G)).  Third, the claimed invention is the application of a known drug delivery technique (GNPs as taught by Yasmin) used to improve a known drug(s) (carvacrol and EOs as taught by see, e.g., MPEP §§ 2143(I)(C), (D), (G)).  In sum, it is obvious to use a known drug delivery system to formulate and deliver a known drug (see also, MPEP § 2144.07, noting that selecting a known compound to meet known requirements is obvious). 
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore it is well-within the ordinary skill in the art to use a known antimicrobial drug delivery system (i.e., GNPs) to deliver a known antimicrobial drug, by formulating antimicrobial drug-loaded GNPs in the manner suggested by the prior art, wherein the resulting antimicrobial drug-loaded GNPs would be suitable for use in antimicrobial applications exactly as expected and predicted in view of the prior art.
Accordingly, claims 1, 3-8, and 11-12 are rejected.


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yasmin as evidenced by Poppe, and in view of Shemesh as applied to claims 1, 3-8, and 11-12 above, and further in view of Sridhar et al. (Cross-linking of protein scaffolds for therapeutic applications: PCL nanofibers delivering riboflavin for protein cross-linking, J. Mater. Chem. B, vol. 2:1626-1633 (2014); hereafter “Sridhar”) and Wang et al. (Effect of photochemical UV/riboflavin-mediated cross-links on different properties of fish gelatin films, J. Food Process Eng., Vol. 40e12536, pages 1-10 (Feb. 15, 2017); hereafter “Wang”). 
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section and in previous rejections, and those discussions are incorporated herein.  Additional claim interpretations are set forth below.  Claim 9 and 10 are reasonably understood to be satisfied wherein GNPs are crosslinked using riboflavin mediated UV irradiation.
The teachings of Yasmin as evidenced by Poppe, and in view of Shemesh as applied to claims 1, 3-8, and 12 have been set forth above, and those discussions are incorporated herein.
The prior art of Yasmin as evidenced by Poppe and in view of Shemesh differs from the claimed invention at instant claims 9-10 as follows: Although Yasmin and Shemesh disclose that GNPs and carvacrol are prior art elements, these references do not exemplify or explicitly disclose that cross-linking may be performed by a photoinitiator (e.g., riboflavin). 
Regarding cross-linking generally, Yasmin teaches that “Gelatin-based materials need to be cross-linked” in order to render the GNPs insoluble at high temperatures, reduce swelling in water, and to control drug release (see, e.g., Yasmin at 192-193 at bridging ¶; see esp. id. at 193 at col I at 1st partial ¶, Fig. 1 on 194, noting that “[d]rug release” was presumed “to be dependent on the cross-linking density of gelatin”).  Although Yasmin does not mention cross-linking via photoinitiators, Yasmin does notes that crosslinking may be performed by various bifunctional crosslinkers (see, e.g., Yasmin at 193 at col I at 1st partial ¶) and exemplifies that “crosslinking” must generally be performed but is not limited to any particular crosslinker (see, e.g., id.; see also Yasmin at Fig. 1 on 194, noting “Crosslinking” as a generic step).  Accordingly, an artisan would readily appreciate that GNPs required crosslinking, but that the exact crosslinking process and crosslinker utilized was not limited.  However, Yasmin informs artisans that a “major concern” regarding the general usage of GNPs include the “safety of the cross-linking agents” (see, e.g., Yasmin at 202 at col I at 1st partial ¶).  Therefore, in view of Yasmin, an artisan would appreciate that GNPs could be made using other crosslinkers known in the art, and additionally an artisan would be motivated in view of Yasmin to identify cross-linkers known in the prior art that exhibit (or would be expected to exhibit) desirable safety profiles.
Sridhar and Wang are cited herein to establish the state of the prior art regarding UV-mediated crosslinking of gelatin using riboflavin as a photoinitiator, and to establish that such UV crosslinking was an art-recognized process that only yields expected and predicted results, and is therefore not a point of novelty.  Specifically, Sridhar discloses a crosslinking protocol wherein gelatin is crosslinked using a riboflavin photoinitiator (see, e.g., Sridhar at 1626 at col I at abs, Fig. 1 on 1627).  Critically, riboflavin is a natural and water-soluble vitamin that acts to “keep tissues healthy” (see, e.g., Sridhar at 1626 at col II at final two ¶¶), and can be utilized to crosslink gelatin via UV treatment (id).  Sridhar identifies that Riboflavin-mediated crosslinking “is expected to supercede the usage of cytotoxic glutaraldehyde” for crosslinking protocols (see, e.g., Sridhar at 1627 at col I at 1st partial ¶), because such UV/Riboflavin-mediated crosslinking has “no need for [a] cytotoxic crosslinker” (see id. at 1632 at col I at final ¶).  Sridhar informs artisans that protein could be crosslinked with the application of the “novel CXLing protocol”, which is “less toxic and commercially economical” relative to “other CXLing protocols available”, and could be utilized as a tool “for drug delivery” (see, e.g., Sridhar at 1632 at § Conclusion).  Wang is cited herein to establish that crosslinking via “riboflavin mediated UV irradiation” had already been practiced upon gelatin materials in the prior art (see, e.g., Wang at abs), that the mechanism was predictable (see, e.g., Wang at Fig. 1 on 2, 2 at col I at 1st full ¶, 2 at col II at 1st full ¶; see also id. at 4 at col II at 1st partial ¶, identifying that crosslinking depends see, e.g., Wang at 8 at § Conclusions).  In sum, the process of crosslinking gelatin utilizing riboflavin as a photoinitiator was already known and practiced in the prior art, and is therefore not a point of novelty; rather, the prior art process yields the expected and predicted result, namely crosslinked gelatin.  Critically, as noted by Sridhar, UV-mediated crosslinking of gelatin using riboflavin utilizes a non-toxic crosslinker (i.e., riboflavin), and therefore would desirably be expected to exhibit reduced toxicity relative to other art-recognized cross-linkers such as glutaraldehyde.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  First, the claimed invention is the simple substitution of riboflavin mediated UV irradiation crosslinking (as disclosed by Sridhar and Wang) in place of other forms of crosslinking in the formation of antimicrobial drug-loaded GNPs as suggested by Yasmin in view of Shemesh, wherein such simple substitution would predictably yield a crosslinked GNP suitable for drug delivery of carvacrol, wherein such riboflavin-mediated crosslinking would desirably yield a more non-toxic safety profile relative to other crosslinkers such as glutaraldehyde; furthermore, the substituted components and their functions were all known in the prior art (see, e.g., MPEP §§ 2143(I)(B), (G)).  Second, the claimed invention is the obvious application of a known form of riboflavin mediated UV irradiation crosslinking to further improve the process of forming GNPs as disclosed by Yasmin, by replacing a more toxic crosslinker with a less toxic crosslinker, which would predictably and expectedly improve the safety profile of the resulting GNPs (see, e.g., MPEP §§ 2143(I)(C), (D), (G)).  Third, the see, e.g., MPEP § 2144.06(II)).  In sum, making and using prior art GNPs by utilizing a prior art crosslinking protocol possessing art-recognized and desirable benefits, wherein all components are reagents were all known in the art and had well-understood and expected functions, is obvious.  Each component was known and merely performs the known and expected results taught by the prior art.
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore it is well-within the ordinary skill in the art to use a known antimicrobial drug delivery system (i.e., GNPs) to deliver a known antimicrobial drug (carvacrol), by formulating antimicrobial drug-loaded GNPs using a known crosslinking process using a known crosslinker (i.e., riboflavin mediated UV irradiation crosslinking), wherein the resulting antimicrobial drug-loaded GNPs would be suitable for use in antimicrobial applications exactly as expected and predicted in view of the prior art.
Accordingly, claims 9-10 are rejected as described above.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0049113 A1 (Pub. Feb. 23, 2017) pertains to microcapsules comprising an essential oil, suitable for use in the treatment of bacterial films (see, e.g., US’113 at abs, claims), wherein the weight percentage of essential oil is 90 to 99 weight percent (see, e.g., US’113 at ¶[0039]).
Landis et al. (Cross-Linked Polymer-Stabilized Nanocomposites for the Treatment of Bacterial Biofilms, ACS Nano 2017, vol. 11:946–952 (published Dec. 22, 2016); hereafter “Landis”) details the reduction to practice of a cross-linked polymer nanocomposite comprising carvacrol oil and utilized in antimicrobial applications (see, e.g., Landis at abs, passim).

Conclusion
No claims are allowed.  Claims 1 and 3-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see, e.g., Reply filed 10/08/2021 at 10-11 at bridging ¶, noting that Applicant identified the species as “the particles which were used in all of the working examples”, which would include the description at ¶[0046].
        2 see, e.g., Reply filed 10/08/2021 at 10-11 at bridging ¶, noting that Applicant identified the species as “the particles which were used in all of the working examples”, which would include the description at ¶[0046].
        3 see, e.g., Reply filed 10/08/2021 at 10-11 at bridging ¶, noting that Applicant identified the species as “the particles which were used in all of the working examples”, which would include the description at ¶[0046].
        4 see, e.g., Jones et al., Definitions of terms relating to the structure and processing of sols, gels, networks, and inorganic-organic hybrid materials (IUPAC Recommendations 2007), Pure Appl. Chem., Vol. 79, No. 10, pp. 1801-1829 (2007); hereafter “IUPAC_Definitions”; at 1807 at §§ 3.1.5 and 3.1.9.
        5 see, e.g., Jones et al., Definitions of terms relating to the structure and processing of sols, gels, networks, and inorganic-organic hybrid materials (IUPAC Recommendations 2007), Pure Appl. Chem., Vol. 79, No. 10, pp. 1801-1829 (2007); hereafter “IUPAC_Definitions”; at 1807 at §§ 3.1.5 and 3.1.9.
        6 See, e.g., Yasmin et al., Gelatin nanoparticles: a potential candidate for medical applications, Nanotechnol. Rev., vol. 6(2):191-207 (published online Sept. 26, 2016); hereafter Yasmin; at title, abs, 191-192 at bridging ¶, 191 at § 1 at col I to col II, Table 1 on 192)
        7 Ramos et al., Gelatin-Based Films and Coatings for Food Packaging Applications, Coatings, vol. 6(41):1-20 (Sept. 28, 2016); hereafter “Ramos”.
        8 see, e.g., Shemesh et al., RSC Adv., vol. 5:87108-87117 (2015); hereafter “Shemesh”)
        9 see, e.g., Shemesh et al., RSC Adv., vol. 5:87108-87117 (2015); hereafter “Shemesh”)
        10 see, e.g., Gelatin Manufacturers Institute of America (“GMIA”), Gelatin Handbook, GMIA, produced by Gelatin Manufacturers Institute of America, 26 pages (January 2012), also available at http://www.gelatin-gmia.com/uploads/1/1/8/4/118450438/gmia_gelatin_manual_2012.pdf (last visited 12/16/2021); hereafter “GMIA”, at page 3 at § Introduction; see also id. at pages 3-21)
        11 Poppe, Chapter 7: Gelatin, Thickening and Gelling Agents for Food, 2nd ed., Springer-Science+Business Media, pages 144-168 (1997); hereafter “Poppe”
        12 As explained in the claim interpretation section, this interpretation is reasonable in view of instant Figure 2 (see, e.g., Spec. filed 3/25/2020 at ¶[0011], Fig. 2) since the structure is identified as “gelatin” (see, e.g., Spec. filed 3/25/2020 at ¶[0011]).  Furthermore, this interpretation is reasonable because Applicant identified that the entire genus of claim 11 using carvacrol read upon all of claims 1 and 3-12, and claim 11 only recites the protein structure of “gelatin” (see, e.g., Reply filed 10/08/2021 at 10). Accordingly, claim 6 is presumed to be inherently satisfied by all types of gelatin, including Type A gelatin.
        13 see, e.g., Reply filed 10/08/2021 at 10-11 at bridging ¶, noting that Applicant identified the species as “the particles which were used in all of the working examples”, which would include the description at ¶[0046], noting an average diameter of 300 nm).